245 S.W.2d 704 (1952)
Ex parte NICHLOS et al.
No. 25696.
Court of Criminal Appeals of Texas.
February 6, 1952.
W. M. Zachry, Waco, for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
*705 MORRISON, Judge.
This is an attempt to appeal from an order of the 54th District Court of McLennan County refusing writs of habeas corpus for both parties and remanding relators to the custody of the Sheriff of McLennan County.
An appeal from an order of a District Judge refusing to grant a writ of habeas corpus does not invest this Court with jurisdiction.
The appeals are dismissed.